DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/290,687 filed on May 13, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.
 
Status of Claims
Claims 1-44 are still pending, with claims 1, 40-41 and 44 being currently amended.  

Allowable Subject Matter
Claims 1-44 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “at least one mechanical feature fixedly attached to the tray and configured to interact with a corresponding portion of a flying machine to maintain the flying machine in the docking area” and “wherein: when the plurality of flying machines are positioned on the plurality of docking areas on the top surface of the tray and when the bottom surface of the tray is positioned adjacent to the plurality of charging stations such that the spatial patterns of the plurality of docking areas and the plurality of the charging stations are aligned, contact is made between each of the plurality of charging stations and a corresponding one of the plurality of flying machines through a respective at least one passageway” in combination with all the other elements recited in claim 1.
Claims 2-37, being dependent on claim 1, are allowable for the same reasons as claim 1.
With respect to claim 38, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “placing a plurality of flying machines on a plurality of docking areas of a tray that is positioned at a first location, wherein the plurality of docking areas are arranged on a top surface of the tray in a spatial pattern; lifting the tray with the plurality of flying machines from the first location; placing the tray with the plurality of flying machines at a second location adjacent to a plurality of charging stations arranged in the spatial pattern, thereby coupling the plurality of charging stations to the plurality of flying machines, wherein the spatial patterns of the plurality of docking areas and the plurality of charging stations are aligned when the tray is at the second location” in combination with all the other elements recited in claim 38.
Claim 39, being dependent on claim 38, is allowable for the same reasons as claim 38.
With respect to claim 40, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “a first recess configured to receive a surface portion of the flying machine; a second recess within the first recess configured to receive a fixed protrusion from the surface portion of the flying machine” in combination with all the other elements recited in claim 40.
Claims 41-44, being dependent on claim 40, is allowable for the same reasons as claim 40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859